

EXHIBIT B


NEITHER THE OFFER NOR THE SALE OF THIS CLASS A WARRANT OR THE SHARES ISSUABLE
UPON THE EXERCISE OF THIS CLASS A WARRANT HAS BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  EXCEPT AS OTHERWISE SET FORTH HEREIN OR IN
A SECURITIES PURCHASE AGREEMENT DATED AS OF JUNE 1, 2009, NEITHER THIS CLASS A
WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE ACT
OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR OPINIONS
OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER
THE ACT OR UNLESS SOLD PURSUANT TO RULE 144 OR REGULATION D OR REGULATION S
UNDER THE ACT.  FURTHER, HEDGING TRANSACTIONS WITH REGARD TO THE WARRANTS OR
SHARES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


CLASS A COMMON STOCK PURCHASE WARRANT


THIS CERTIFIES THAT, for value received, _______________________________, or its
registered assigns, (the “Holder”) is entitled to purchase from TRESTLE HOLDING,
INC. (to be renamed MoqiZone Holding Corporation), a Delaware corporation, (the
“Company”), at any time or from time to time during the period specified in
Section 2 hereof, _____________ (  ), which represents that number of shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”), as
shall be equal to fifty percent (50%) of the number of shares of Common Stock
that are issuable upon conversion of the shares of Series A Preferred Stock of
the Company (the “Conversion Shares”)  to be received by the Holder in exchange
for his or its Note (ie. 2,778 Conversion Shares for each $10,000 principal
amount of Note purchased and $1,000 Stated Value of each share of Series A
Preferred Stock received in exchange for such Note), all pursuant to the terms
and conditions of the “Securities Purchase Agreement” (as hereinafter defined),
at an exercise price of equal to (U.S.) $2.50 per share (the “Exercise Price”).


As used herein, the term “Class A Warrant Shares” shall mean the shares of
Common Stock that are purchasable hereunder.  The number of Class A Warrant
Shares and the Exercise Price per Class A Warrant Share are subject to
adjustment as provided in Section 4 hereof.  The term “Class A Warrants” means
this Class A Warrant and the other Class A Warrants issued pursuant to that
certain Securities Purchase Agreement, dated as of June 1, 2009 (the “Securities
Purchase Agreement”), by and among the Company, the “MoqiZone Group,” the other
“Corporate Parties” (as defined therein), and the Investors listed on the
execution page thereof.


Unless otherwise defined in this Class A Warrant, all capitalized terms, when
used herein, shall have the same meaning as is defined in the Securities
Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 

This Class A Warrant is subject to the following terms, provisions, and
conditions:


1.            Manner of Exercise.
 
a.           Procedure.  Subject to the provisions hereof, this Class A Warrant
may be exercised by the Holder, in whole or in part, by the surrender of this
Class A Warrant, together with a completed exercise agreement in the form
attached hereto (the “Exercise Agreement”), to the Company during normal
business hours on any day that banks are generally open for business in New York
City (a “Business Day”) at the Company’s principal executive offices (or such
other office or agency of the Company as it may designate by notice to the
Holder), and upon payment to the Company in cash, by certified or official bank
check or by wire transfer for the account of the Company of the Exercise Price
for the Class A Warrant Shares specified in the Exercise Agreement for the Class
A Warrant Shares specified in the Exercise Agreement. Shares shall have been
registered for resale pursuant to an effective registration statement.  The
Class A Warrant Shares so purchased shall be deemed to be issued to the Holder
or such Holder’s designee, as the record owner of such shares, as of the close
of business on the date on which the completed Exercise Agreement shall have
been delivered, and payment shall have been made for such shares as set forth
above.  Certificates for the Class A Warrant Shares so purchased, representing
the aggregate number of shares specified in the Exercise Agreement, shall be
delivered to the Holder (without restrictive legend thereon when such exercise
occurs while a registration statement registering under the Securities Act of
1933, as amended (the “Securities Act”) the resale of the Class A Warrant Shares
so purchased is effective or such Class A Warrant Shares so purchased may be
resold by the Holder pursuant to Rule 144 or any similar successor rule) within
a reasonable time, not exceeding three (3) Business Days, after this Class A
Warrant shall have been so exercised.  The certificates so delivered shall be in
such denominations as may be requested by the Holder and shall be registered in
the name of the Holder or such other name as shall be designated by the
Holder.  If this Class A Warrant shall have been exercised only in part, then,
at the option of the Holder (i) the Holder may surrender this Class A Warrant to
the Company and, unless this Class A Warrant has expired, the Company shall, at
its expense, within a reasonable time, not exceeding three (3) Business Days,
after this Class A Warrant shall have been so exercised, deliver to the Holder a
new Class A Warrant representing the number of shares with respect to which this
Class A Warrant shall not then have been exercised, or (ii) the Holder may
retain this Class A Warrant and the Class A Warrant Shares purchasable under
this Class A Warrant shall be reduced by such number of Class A Warrant Shares
so exercised by the Holder and properly delivered by the Company hereunder.

 
2

--------------------------------------------------------------------------------

 

b.           Exercise Limit.


(i)           Notwithstanding anything to the contrary set forth in this Class A
Warrant, at no time may a Holder of this Class A Warrant exercise their Class A
Warrant if the number of shares of Common Stock to be issued pursuant to such
exercise would cause the number of shares of Common Stock owned by such Holder
at such time to exceed, when aggregated with all other shares of Common Stock
owned by such Holder and its affiliates at such time, the number of shares of
Common Stock which would result in such Holder, its affiliates, any investment
manager having discretionary investment authority over the accounts or assets of
such Holder, or any other persons whose beneficial ownership of Common Stock
would be aggregated with such Holder’s for purposes of Section 13(d) and Section
16 of the Exchange Act, beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 9.99%
of the then issued and outstanding shares of Common Stock; provided, however,
that upon a Holder of this Class A Warrant providing the Corporation with
sixty-one (61) day Waiver Notice that such Holder would like to waive this
Section (b)(i) with regard to any or all shares of Common Stock issuable upon
exercise of this Class A Warrant, this Section (b)(i) shall be of no force or
effect with regard to those shares of Common Stock referenced in the Waiver
Notice; provided, further, that during the sixty-one (61) day period prior to
the expiration of the Exercise Period, the Holder may waive this Section 1(b)(i)
by providing a Waiver Notice at any time during such sixty-one (61) day period;
provided, further, that any Waiver Notice provided during the sixty-one (61) day
period prior to the expiration of the Exercise Period will not be effective
until the last day of the Exercise Period.


2.           Period of Exercise.
 
This Class A Warrant is exercisable, commencing on or after the consummation of
the Trestle Reverse Split and the filing by Trestle with the Secretary of State
of the State of Delaware of the Certificate of Designations for the Series A
Preferred Stock, and may be exercised at any time or from time to time
thereafter, until 6:00 p.m., New York, New York time on May 31, 2012, when this
Class A Warrant shall expire (the “Exercise Period”).
 
3.           Certain Agreements of the Company.
 
The Company hereby covenants and agrees as follows:


a.           Shares to be Fully Paid.  All Class A Warrant Shares will, upon
issuance in accordance with the terms of this Class A Warrant, be validly
issued, fully paid, and non-assessable and free from all taxes, liens, and
charges with respect to the issue thereof.
 
b.           Reservation of Shares.  During the Exercise Period, the Company
shall at all times have authorized, and reserved for the purpose of issuance
upon exercise of this Class A Warrant, a sufficient number of shares of Common
Stock to provide for the exercise of this Class A Warrant.
 
c.           Listing.  If the Company’s Common Stock is listed as of the date of
this Class A Warrant, or if so listed in the future, the Company shall maintain
its listing of its Common Stock on each national securities exchange or
automated quotation system, as the case may be, and shall maintain such listing
of any other shares of capital stock of the Company issuable upon the exercise
of this Class A Warrant if and so long as any shares of the same class shall be
listed on such national securities exchange or automated quotation system.
 
d.           Certain Actions Prohibited.  The Company will not, by amendment of
its charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Class A Warrant and in
the taking of all such action as may reasonably be requested by the Holder of
this Class A Warrant in order to protect the exercise privilege of the Holder of
this Class A Warrant against dilution or other impairment, consistent with the
tenor and purpose of this Class A Warrant.  Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any shares of
Common Stock receivable upon the exercise of this Class A Warrant above the
Exercise Price then in effect, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Class A Warrant.

 
3

--------------------------------------------------------------------------------

 
 
e.           Successors and Assigns.  This Class A Warrant will be binding upon
any entity succeeding to the Company by merger, consolidation, or acquisition of
all or substantially all the Company’s assets.
 
f.           Delivery of Common Stock by Electronic Transfer.  In lieu of
delivering physical certificates representing the Common Stock issuable upon
exercise, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program and
the Company has activated such programs, upon request of the Holder and its
compliance with the provisions contained in Section 1, the Company shall use its
best efforts to cause its transfer agent to electronically transmit the Common
Stock issuable upon exercise to the Holder by crediting the account of Holder’s
Prime Broker with DTC through its Deposit Withdrawal Agent Commission system.
 
4.           Antidilution Provisions.  The Exercise Price and the number of
Class A Warrant Shares, as the case may be, shall be subject to adjustment from
time to time as provided in this Section 4; provided, that the anti-dilution
adjustments contemplated by Section 4e below shall expire on a date which shall
be the twelve (12) month anniversary of the effective date of the Registration
Statement.   In the event that any adjustment of the Exercise Price as required
herein results in a fraction of a cent, such Exercise Price shall be rounded
down to the nearest cent.
 
a.           Reorganization, Consolidation, Merger, etc.; Reclassification.  In
case at any time or from time to time, the Company shall effect any merger,
reorganization, restructuring, reverse stock split, consolidation, sale of all
or substantially all of the Company’s assets or any similar transaction or
related transactions (each such transaction, a “Fundamental Change”), then, in
each such case, as a condition to the consummation of such a transaction, proper
and adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof, at any time after the consummation of such
Fundamental Change, shall receive, in lieu of the Warrant Shares issuable on
such exercise prior to such consummation or such effective date, the stock and
other securities and property (including cash) to which such Holder would have
been entitled upon such consummation of a Fundamental Change if such Holder had
so exercised this Warrant, immediately prior thereto.
 
If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Warrant shall thereafter be
deemed to evidence the right to purchase an adjusted number of such securities
and kind of securities as would have been issuable as the result of such change
with respect to the Common Stock immediately prior to such reclassification or
other change.


b.           Dissolution.  In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the Holder of this Warrant after the effective date of
such dissolution pursuant to this Article to a bank or trust company (a
“Trustee”) as trustee for the Holder of this Warrant.

 
4

--------------------------------------------------------------------------------

 
 
c.           Continuation of Terms.  Upon any Fundamental Change or transfer
(and any dissolution following any transfer) referred to in this Article, this
Warrant shall continue in full force and effect and the terms hereof shall be
applicable to any other securities and property receivable on the exercise of
this Warrant after the consummation of such Fundamental Change or transfer or
the effective date of dissolution following any such transfer, as the case may
be, and shall be binding upon the issuer of any other securities, including, in
the case of any such transfer, the person acquiring all or substantially all of
the properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4(d). In the
event this Warrant does not continue in full force and effect after the
consummation of the transaction described in this Section, then only in such
event will the Company’s securities and property (including cash, where
applicable) receivable by the Holder of the Warrants be delivered to the Trustee
as contemplated by Section 4(b).


d.           Extraordinary Events Regarding Common Stock.  In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Exercise Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Exercise Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Exercise Price then in effect. The Exercise
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described in this Section 4d. The number of
Warrant Shares that the Holder of this Warrant shall thereafter, on the exercise
hereof as provided in this Section, be entitled to receive shall be adjusted to
a number determined by multiplying the number of Warrant Shares that would
otherwise (but for the provisions of this Section) be issuable on such exercise
by a fraction of which (a) the numerator is the Exercise Price that would
otherwise (but for the provisions of this Section) be in effect, and (b) the
denominator is the Exercise Price in effect on the date of such exercise.
 
e.           Subsequent Offerings.  If the Company shall issue any shares of its
Common Stock, or any other note, debenture, warrant, option or other security
that is at any time convertible into or exercisable or exchangeable for, or
otherwise entitles the holder thereof to receive Common Stock (each a “Common
Stock Equivalent” and collectively, “Common Stock Equivalents”) at a price per
share that shall be less than the Fixed Exercise Price (as defined below) in
effect on such date (the “Subsequent Offering Price”), the Exercise Price shall
be adjusted downward to a price determined by multiplying the Exercise Price by
the following quotient (expressed in decimal form):
 
i.           the sum of (w) the Exercise Price in effect before the issuance of
such new securities multiplied by the number of shares of the Company’s Common
Stock then issued and outstanding and (x) the consideration, if any, received by
or deemed to have been received by the Company on the issue of such new Common
Stock or Common Stock Equivalent by:

 
5

--------------------------------------------------------------------------------

 
 
ii.           the sum of (y) the number of shares of the Company’s Common Stock
then issued and outstanding immediately prior to the issuance of such new
securities and (z) the number of additional shares of Common Stock issued or
issuable in connection with the issuance of such Common Stock Equivalents.
 
Notwithstanding the foregoing, no adjustment in the Exercise Price shall be made
for shares of Common Stock issued or Common Stock Equivalents issued, in
connection with any of the following: (a) Common Stock or Common Stock
Equivalents issued or issuable in connection with any securities that are
outstanding as at the date of this Warrant, (b) Common Stock or Common Stock
Equivalents issued or issuable under the Securities Purchase Agreement
(including this Warrant); (c) Common Stock or Common Stock Equivalents issued or
issuance as “Performance Warrants” (described in the Memorandum) and/or pursuant
to an employee benefit plan, approved by the Company’s board of directors, for
directors, officers, employees, advisors or consultants of the Company, (d)
payment of interest on any outstanding Notes or dividends on outstanding shares
of Series A Preferred Stock, (e) Common Stock or Common Stock Equivalents issued
or issuable in full or partial consideration in connection with a merger,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity or (f) any warrants issued to the placement agent
and its designees for the transactions contemplated by the Securities Purchase
Agreement.
 
For purposes of this Section, the term “Fixed Exercise Price” shall mean
initially $2.50, subject to adjustment in the event that any of the
anti-dilution provisions of this Section 4 shall have resulted in a change in
such Fixed Exercise Price prior to the occurrence of any event that would
represent an additional adjustment in such Fixed Exercise Price, as so adjusted.
 
f.           Notice of Adjustment.  Upon the occurrence of any event which
requires any adjustment of the Exercise Price, then, and in each such case, the
Company shall give notice thereof to the Holder of this Class A Warrant, which
notice shall state the Exercise Price resulting from such adjustment and the
increase or decrease in the number of Class A Warrant Shares purchasable at such
price upon exercise, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.  Such
calculation shall be certified by the Chief Financial Officer of the Company.
 
g.           Minimum Adjustment of Exercise Price.  No adjustment of the
Exercise Price shall be made in an amount of less than 1% of the Exercise Price
in effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Exercise Price.
 
h.           No Fractional Shares.  No fractional shares of Common Stock are to
be issued upon the exercise of this Class A Warrant, but the Company shall pay a
cash adjustment in respect of any fractional share which would otherwise be
issuable in an amount equal to the same fraction of the average Market Price per
share of the Common Stock for the five (5) Trading Days immediately prior to the
date of such exercise.

 
6

--------------------------------------------------------------------------------

 

i.           Certain Definitions.
 
i.           “Bloomberg” shall mean Bloomberg, L.P. (or any successor to its
function of reporting stock prices).
 
ii.           “Market Price” means, as of any Trading Day, (i) the average of
the last reported sale prices for the shares of Common Stock on a national
securities exchange which is the principal trading market for the Common Stock
for the five (5) Trading Days immediately preceding such date as reported by
Bloomberg or (ii) if no national securities exchange is the principal trading
market for the shares of Common Stock, the average of the last reported sale
prices on the principal trading market for the Common Stock during the same
period as reported by Bloomberg, or (iii) if market value cannot be calculated
as of such date on any of the foregoing bases, the Market Price shall be the
fair market value as reasonably determined in good faith by (A) the Board of
Directors of the Company, or (B) at the option of a majority-in-interest of the
holders of the outstanding Class A Warrants by an independent investment bank of
nationally recognized standing in the valuation of businesses similar to the
business of the Company.  The manner of determining the Market Price of the
Common Stock set forth in the foregoing definition shall apply with respect to
any other security in respect of which a determination as to market value must
be made hereunder.
 
iii.           “Common Stock,” for purposes of this Section 4, includes the
Common Stock, without par value per share, and any additional class of stock of
the Company having no preference as to dividends or distributions on
liquidation, provided that the shares purchasable pursuant to this Class A
Warrant shall include only shares of Common Stock, $0.001 par value per share,
in respect of which this Class A Warrant is exercisable, or shares resulting
from any subdivision or combination of such Common Stock, or in the case of any
reorganization, reclassification, consolidation, merger, or sale of the
character referred to in Section 4(e) hereof, the stock or other securities or
property provided for in such Section.
 
iv.           “Trading Day” shall mean any day on which the Common Stock is
traded for any period on the principal securities exchange or other securities
market on which the Common Stock is then being traded.
 
5.           Issue Tax. The issuance of certificates for Class A Warrant Shares
upon the exercise of this Class A Warrant shall be made without charge to the
Holder of this Class A Warrant or such shares for any issuance tax or other
costs in respect thereof, provided that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any certificate in a name other than the Holder of this Class A
Warrant.


6.           No Rights or Liabilities as a Stockholder. This Class A Warrant
shall not entitle the Holder to any voting rights or other rights as a
stockholder of the Company.  No provision of this Class A Warrant, in the
absence of affirmative action by the Holder to purchase Class A Warrant Shares,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 
7

--------------------------------------------------------------------------------

 


7.         Transfer, Exchange, and Replacement of Class A Warrant.
 
a.           Restriction on Transfer.  This Class A Warrant and the rights
granted to the Holder are transferable, in whole or in part, upon surrender of
this Class A Warrant, together with a properly executed assignment in the form
attached hereto, at the office or agency of the Company referred to in
Section 7(e) below, provided, however, that any transfer or assignment shall be
subject to the conditions set forth in Section 7(f) hereof and to the applicable
provisions of the Securities Purchase Agreement.  Until due presentment for
registration of transfer on the books of the Company, the Company may treat the
registered holder hereof as the owner and holder hereof for all purposes, and
the Company shall not be affected by any notice to the
contrary.  Notwithstanding anything to the contrary contained herein, the
registration rights described in Section 8 are assignable only in accordance
with the provisions of the Registration Rights Agreement.
 
b.           Class A Warrant Exchangeable for Different Denominations.  This
Class A Warrant is exchangeable, upon the surrender hereof by the Holder at the
office or agency of the Company referred to in Section 7(e) below, for new Class
A Warrants of like tenor representing in the aggregate the right to purchase the
number of shares of Common Stock, in not less than 1,000 increments, which may
be purchased hereunder, each of such new Class A Warrants to represent the right
to purchase such number of shares as shall be designated by the Holder at the
time of such surrender.
 
c.           Replacement of Class A Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction, or
mutilation of this Class A Warrant and, in the case of any such loss, theft, or
destruction, upon delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Class A Warrant, the Company, at its expense,
will execute and deliver, in lieu thereof, a new Class A Warrant of like tenor.
 
d.           Cancellation; Payment of Expenses.  Upon the surrender of this
Class A Warrant in connection with any transfer, exchange, or replacement as
provided in this Section 7, this Class A Warrant shall be promptly canceled by
the Company.  The Company shall pay all taxes (other than securities transfer
taxes) and all other expenses (other than legal expenses, if any, incurred by
the Holder) and charges payable in connection with the preparation, execution,
and delivery of Class A Warrants pursuant to this Section 7.
 
e.           Register.  The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder), a register for this Class A Warrant, in which the Company
shall record the name and address of the person in whose name this Class A
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Class A Warrant.

 
8

--------------------------------------------------------------------------------

 

f.           Exercise or Transfer Without Registration.  If, at the time of the
surrender of this Class A Warrant in connection with any exercise, transfer, or
exchange of this Class A Warrant, this Class A Warrant (or, in the case of any
exercise, the Class A Warrant Shares issuable hereunder), shall not be
registered under the Securities Act and under applicable state securities or
blue sky laws, the Company may require, as a condition of allowing such
exercise, transfer, or exchange, (i) that the Holder furnish to the Company a
written opinion of counsel, which opinion and counsel are acceptable to the
Company, to the effect that such exercise, transfer, or exchange may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the Holder execute and deliver to the
Company an investment letter in form and substance reasonably acceptable to the
Company and (iii) that the transferee be an “accredited investor” as defined in
Rule 501(a) promulgated under the Securities Act; provided, however, that no
such opinion, letter or status as an “accredited investor” shall be required in
connection with a transfer pursuant to Rule 144 under the Securities Act.  The
first Holder of this Class A Warrant, by taking and holding the same, represents
to the Company that such Holder is acquiring this Class A Warrant for investment
and not with a view to the distribution thereof.
 
8.          Registration Rights.  The initial Holder of this Class A Warrant
(and certain assignees thereof) is entitled to the benefit of such registration
rights in respect of the Class A Warrant Shares as are set forth in the
Registration Rights Agreement dated as of June 1, 2009 by and among the Company
and the investors listed on the execution page thereof (the “Registration Rights
Agreement”).
 
9.          Redemption.  In the event that the Company shall have deployed its
MoqiZone WiMax Network in not less than 700 Internet cafés in the PRC (a
“Redemption Event”), the Company shall thereafter have the right (but not the
obligation), upon thirty (30) days prior written notice to the Holder (the
“Redemption Notice”), to redeem all and not less than all of the Class A
Warrants for a price of $0.001 per Class A Warrant Share; provided, that any
Holder may elect to exercise this Warrant at any time prior to the date fixed
for redemption in such Redemption Notice.
 
10.       Notices. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the Holder of this Class A
Warrant shall be in writing, and shall be (i) personally delivered, (ii) sent by
certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed or (iii) upon hand delivery by telex (with correct answer
back received), telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received), to the Holder at the address shown for the
Holder as provided in the Securities Purchase Agreement, or at such other
address as shall have been furnished to the Company by notice from the
Holder.  All notices, requests, and other communications required or permitted
to be given or delivered hereunder to the Company shall be addressed to
______________________________________, with a copy to [  ], or at such other
address as shall have been furnished to the Holder of this Class A Warrant by
notice from the Company.  All notices, requests, and other communications shall
be deemed to have been given either at the time of the receipt thereof by the
person entitled to receive such notice at the address of such person for
purposes of this Section 10, or, if mailed by registered or certified mail or
with a recognized overnight mail courier upon deposit with the United States
Post Office or such overnight mail courier, if postage is prepaid and the
mailing is properly addressed, as the case may be.

 
9

--------------------------------------------------------------------------------

 

11.       Governing Law.  This Class A Warrant shall be enforced, governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the principles of conflict of laws.  The Company hereby submits to the
exclusive jurisdiction of the United States federal courts and New York state
courts located in New York, New York with respect to any dispute arising under
this Class A Warrant, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.  The Company irrevocably waives the
defense of an inconvenient forum to the maintenance of such suit or
proceeding.  The Company further agrees that service of process upon it mailed
by first class mail shall be deemed in every respect effective service of
process upon the Company in any such suit or proceeding.  Nothing herein shall
affect the Holder’s right to serve process in any other manner permitted by
law.  A final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.
 
12.      Miscellaneous.
 
a.           Amendments.  This Class A Warrant and any provision hereof may be
amended by an instrument in writing signed by the Company and holders of a
majority of the then-unexercised Class A Warrant Shares underlying the Class A
Warrants issued pursuant to the Securities Purchase Agreement.  All such
amendments shall be binding to all Holders of Class A Warrants issued pursuant
to the Securities Purchase Agreement.
 
b.           Descriptive Headings.  The descriptive headings of the several
sections of this Class A Warrant are inserted for purposes of reference only,
and shall not affect the meaning or construction of any of the provisions
hereof.
 
c.           Remedies.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Class A Warrant will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Class A
Warrant, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Class A Warrant and to enforce specifically the terms and
provisions thereof, without the necessity of showing economic loss and without
any bond or other security being required.
 
d.           Facsimile Signature.  This Class A Warrant may be issued to the
Holder containing a facsimile signature of Lawrence Cheung, the Chief Executive
Officer of the Company; which facsimile signature the Company acknowledges and
agrees shall have the same validity and enforceability as those the same were a
ribbon original signature.


[remainder of page intentionally left blank]

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Class A Warrant to be signed by
its duly authorized officer.


TRESTLE HOLDING, INC.
(to be renamed MoqiZone Holding Corporation)
   
By:
 
Name:
 
Title:
 



Dated as of ___________ __, 2009

 
 

--------------------------------------------------------------------------------

 


FORM OF EXERCISE AGREEMENT


Dated:  ________ __, 20__


To:                      
[  ]


 
1.
The undersigned, pursuant to the provisions set forth in the within Class A
Warrant, hereby agrees to purchase ________ shares of Common Stock covered by
such Class A Warrant, and makes payment herewith in full therefor at the price
per share provided by such Class A Warrant in cash or by certified or official
bank check or by wired funds in the amount of $_______.



 
2.
Regulation S. If the Holder received the Warrant pursuant to Regulation S:



(a) I, [                                           ], the Holder of the Warrant
certify that I am not a U.S. person and am not exercising the Warrant on behalf
of a U.S. Person;


(b) Attached hereto is a written opinion of counsel to the effect that the
Warrant and the Warrant Shares to be delivered upon the exercise of the Warrant
have been registered under the Act or are exempt from registration thereunder
pursuant to Regulation S promulgated under the Act.


Please issue a certificate or certificates for such shares of Common Stock in
the name of and pay any cash for any fractional share to:
 
Name:
   
Signature:
 
Address:
 
 



 
Note:
The above signature should correspond exactly with the name on the face of the
within Class A Warrant, if applicable.



and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Class A Warrant, a new Class A Warrant is to be
issued in the name of said undersigned covering the balance of the shares
purchasable thereunder less any fraction of a share paid in cash.

 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Class A Warrant, with respect to the
number of shares of Common Stock covered thereby set forth herein below, to:


Name of
Assignee                                                                Address                                                                No
of Shares
 

 
, and hereby irrevocably constitutes and appoints
___________________________________ as agent and attorney-in-fact to transfer
said Class A Warrant on the books of the within-named corporation, with full
power of substitution in the premises.
Dated:                      ________ __, 20__


In the presence of:          
                                             _______________________________________
 
 
Name:
 
   
Signature:
 
Title of Signing Officer or Agent (if any):
 
 
Address:
 
 
 
 
Note:
The above signature should correspond exactly with the name on the face of the
within Class A Warrant, if applicable.

 
 
 

--------------------------------------------------------------------------------

 